DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-18, as originally filed, are currently pending and have been considered below.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3A.	Claim 18 is  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES). 
Claim 18 recites:  10detecting, by the moving object, occurrence of an event; determining whether to use the drone on the basis of the detected event; and determining an operation mode, among a first operation mode and a second operation mode, of the drone when the drone 15is used.
The limitations from claim 18, 10detecting, by the moving object, occurrence of an event; ( a person having a car with drone mounted at it, the person  is looking at/ around his car, to find out any event happened (any dent or collision, or  vehicle battery  problem etc.);
( the person is thinking, of deploying the drone on the basis of the event);  determining an operation mode, among a first operation mode and a second operation mode, of the drone when the drone 15is used.(the person is  thinking whether the drone will be deployed to just take the information of the surrounding of the vehicle ( first operation mode) or for getting information  from  far away  situation like traffic accident etc.(second operation mode) when deploying the drone from his car) ; which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a mental process, more specifically, a concept performed in the human mind of assessing situation surrounding a vehicle before deploying onboard  drone.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation a certain method of a concept performed in the human mind, then it falls within the “mental process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
The claim recites, a moving object and  a drone… which are electro- mechanical system, nothing in the claim precludes the steps from being practically performed in the human mind. 
Additionally, the mere nominal recitation of an electro-mechanical system does not take the claim limitation out of the mental process group. Thus claim 18  recites a mental process.
 Therefore Claim 18 is  abstract for similar reasons. (Step 2A-Prong 1: YES. The claim is  abstract).
not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 
 In particular, the claims only recite the steps of:  10detecting… occurrence of an event; determining whether to use the drone on the basis of the detected event; and 
determining an operation mode, among a first operation mode and a second operation mode, of the drone when the drone 15is used.
This step amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Therefore claim 18  is  directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).
The claim  does  not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an there are no additional elements recited in the claim beyond the judicial exception.  At least the   “detecting” and “determining” are considered to be extra-solution activity and it does not appear to be more than what is considered well-understood, routine, conventional activity in the field (WURC).  The MPEP provides support that the additional limitations in the claim are directed to well-understood routine and conventional steps:
MPEP 2106.05(d) II recites:
II. ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well-understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other Step 2B considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
The MPEP further recites with respect to claims directed to insignificant solution activity:
2106.05(g)    Insignificant Extra-Solution Activity
Selecting a particular data source or type of data to be manipulated: 

iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); and
Mere instructions to implement an abstract idea, on or with the use of generic computer components, or even without any computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 18 is  not patent eligible. (Step 2B: NO. The claim does not provide significantly more).   

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-2, 7-8, 10, 11-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stanek  et al. ( USP 2016/0016663).
As Per Claim 1, Stanek et al. (Stanek) teaches, a moving object  (via vehicle 100) on which a drone (via drone  200)  is mounted ([0026], [0030], [0035], Fig.2), the moving object comprising: 5a transceiver  (via communication interface) configured to transmit and receive a signal;( [0024]) and a processor configured to control the transceiver ([0073], [0075], claim 1), wherein the processor is configured to: detect occurrence of an event ( via vehicle state information, step 502, [0048], claim 1), 10determine whether to use the drone on the basis of the detected event, (via “determining whether deployment conditions for deploying the drone device 200 have been met”  step 503, [0049], Fig.5, claim 1).
However, Stanek does not  explicitly teach, determining an operation mode, among a first operation mode and a second operation mode, of the drone when the drone is used.
However, Stanek teaches, using onboard input command device 824 for allowing the passenger of the vehicle  to control drone device [0075], Fig.8)  and  a first operational mode (for vehicle state information  (inadequate sensor data etc.) [0048]-[0050]; deploying drone from vehicle to identify objects  and //or conditions that exists in an environment surrounding the vehicle 100 …road block , potholes, downed trees….[0036], being  a first operation mode)  and   deploying the drone to travel ahead of the vehicle  and gather  traffic information that predicts travel time, ..drone travel ahead and identify the cause of a traffic issue , [0037], being a  second  operational mode).
Therefore, it would have  been obvious to one ordinary skill in the art to recognize that Stanek has the teachings of determining an operation mode, among a first operation mode and a second operation mode, of the drone when the drone is used.
As per Claim 2, Stanek   teaches the limitation of Claim 1. However,  Stanek  teaches, wherein the drone is configured to remain in a sleep state before the moving object detects the occurrence of the event ( [obvious], as standard measure, to keep drone in sleep state, to reduce power consumption); and the drone is configured to,  ([0048-0050],  [0036-0037]).
As per Claim 7, Stanek  teaches the limitation of Claim 1. However, Stanek further teaches, wherein the moving object is configured to detect the occurrence of the event, on the basis of at least one of a case in which an airbag installed in the moving body is operated, a case in which a 25user input is detected for an emergency button installed on 58the moving object, or a case in which the occurrence of the event is detected through at least one sensor installed on the moving object.( Stanek : drone operational tool receive vehicle state information, such as  battery charge level or tire pressure  levels, [0048]).
As per Claim 8, Stanek  teaches the limitation of Claim 1. However, Stanek further teaches,  5 wherein the drone is configured to, when the moving object detects the event and then detects a user input via a human machine interface (HMI), operate on the basis of the first operation mode, (Stanek : using onboard input command device 824 for allowing the passenger of the vehicle  to control drone device [0075], Fig.8)  and first operational mode (for vehicle state information vehicle (inadequate sensor data etc.) [0048]-[0050]; deploying drone from vehicle to identify objects  and //or conditions that exists in an environment surrounding the vehicle 100 …road block , potholes, downed trees….[0036], being  a first operation mode)).
As per Claim 10, Stanek  teaches the limitation of Claim 8. However, Stanek further teaches, wherein the HMI is configured to detect the user input through at least one of a gesture, a user touch input, a user button input, or biometric information; and  ( Stanek: using onboard input command device 824 for allowing the passenger of the vehicle  to control drone device [0075], Fig.8).
As per Claim 11, Stanek  teaches the limitation of Claim 1. However, Stanek further teaches, wherein the moving object is configured to obtain location information about the moving object; and 25in a case that the moving object is located in a first 59area predetermined on the basis of the location information, the drone is configured to, when the event is detected, operate on the basis of the first operation mode.  (Stanek : using onboard input command device 824 for allowing the passenger of the vehicle  to control drone device [0075], Fig.8)  and first operational mode (for vehicle state information vehicle (inadequate sensor data etc.) [0048]-[0050]; deploying drone from vehicle to identify objects  and //or conditions that exists in an environment surrounding the vehicle 100 …road block , potholes, downed trees….[0036], being  a first operation mode)).
As per Claim 12, Stanek  teaches the limitation of Claim 11. However, Stanek further teaches, wherein in a case that the moving object is located in a second area predetermined on the basis of the location information, the drone is configured to, when the event is detected, operate on the basis of the second operation mode. 
(Stanek : via deploying the drone to travel ahead of the vehicle  and gather  traffic information that predicts travel time, ..drone travel ahead and identify the cause of a traffic issue , [0037], being a  second  operational mode).
Claim 18 is being rejected using the same rationale as claim 1.

3 is rejected under 35 U.S.C. 103 as being unpatentable over Stanek  et al. ( USP 2016/0016663) in view of Stickley et al. (WO-2017/157863).
As per Claim 3, Stanek teaches the limitation of Claim 2. However,  Stanek  does not  explicitly teach, wherein the drone is configured to, when the drone is switched to the awake state, 25start a flight and output at least one of an ultrasonic wave 57or an electromagnetic wave.  
However, in a related field of Art, Stickley et al. (Stickley)  teaches, wherein the drone is configured to, when the drone is switched to the awake state, 25start a flight and output at least one of an ultrasonic wave 57or an electromagnetic wave.  (via accessory 16 being a distress beacon, emitting a distress signal when the UAV is deployed, the distress signal being an electromagnetic carrier wave , See page 20, third para, Fig.7). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Stanek  and Stickley before him before the effective filing date of the claimed invention  to modify the systems of Stanek, to include the  teachings (distress beacon 16)  of  Stickley and configure with the system of Stanek  in order to when the drone awaken, it starts emitting a flashing LED light (an electromagnetic wave). Motivation to combine the two teachings is, to inform the surrounding entities of  happening of an event.

7.	Claims 4, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stanek  et al. (USP 2016/0016663) in view of SU et al. (CN-108156418 A).
As per Claim 4, Stanek  teaches the limitation of Claim 2. However,  Stanek  teaches, wherein the drone is configured to, when the drone is switched to the awake (Stanek : digital images, live streaming video, digital video clips , [0036-0037]).
However, Stanek does not explicitly teach,  drone transmit the collected data to a server.
In a related field of art, Su et al. (Takahashi) teaches,  drone transmit the collected data to a server ( Abstract).
It would have been obvious to one of ordinary skill in the art, having the teachings of Stanek and Su  before him before the effective filing date of the claimed invention  to modify the systems of Stanek, to include the  teachings (server) of  SU and configure with the system of Stanek in order to drone of Stanek collecting  video image  data of the vehicle and transmitting that image data to a server. Motivation to combine the two teachings is, server is transmitting synchronized data to other terminals (i.e., vehicle terminals), (i.e., an added feature to receive synchronized data).
As per Claim 5, Stanek as modified by Su  teaches the limitation of Claim 4. However, Stanek  in view of Su teaches, wherein the drone is configured to collect the data related to the event during 10the flight; and the data related to the event includes at least one of image information external to the moving object or image information surrounding the moving object,  (Stanek :  digital images, live streaming video, digital video clips , [0036-0037]).  
As per Claim 6, Stanek as modified by Su  teaches the limitation of Claim 4. However, Stanek  in view of Su teaches, wherein the drone is configured to transmit the collected data to the server to cause the server to compare previously stored data with SU : Abstract;  and  (Stanek : [0036-0037]).

Allowable Subject Matter
8.	Claims 9 and 13-17, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663